            Case 3:19-cv-01411-VLB Document 1 Filed 09/10/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


PINKIE MAPHUTHA,

                Plaintiff,
                                                      Civil Action No.:
       V.

DILIGENT ENTERPRISE, INC. D/B/A
COMFORCARE HOME CARE AND
DEVON G. WILLIAMS,                                    SEPTEMBER 10, 2019

                Defendants.



                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendants Diligent Enterprise, Inc. d/b/a Comforcare

Home Care and Devon G. Williams, file this Notice of Removal in accordance with 28 U.S.C. §§

1331, 1441, and 1446. The defendants remove this action, entitled Pinkie Maphutha v. Diligent

Enterprise, Inc. dlb/a Coniforcare Home Care, et al., DBD-CVl 9-6033295-S (the "Superior

Court Action"), from the Superior Court of the State of Connecticut, Judicial District of Danbury

at Danbury to the United States District Court for the District of Connecticut. As its reasons for

removal, the defendants state:

       1.      By Summons and Complaint, the plaintiff, Pinkie Maphutha, commenced a civil

action against the defendants in the Connecticut Superior Court captioned Pinkie Maphutha v.

Diligent Enterprise, Inc. dlb/a Comforcare Home Care, et al., DBD-CVI 9-6033295-S, with a

return date of February 26, 2019.

       2.      A true and correct copy of the Summons and Complaint served by the plaintiff on

the defendants is attached hereto as Exhibit A. This exhibit constitutes all process, pleadings and

orders served upon the defendant in this action to the present date. 28 U.S.C. § 1446(a).
             Case 3:19-cv-01411-VLB Document 1 Filed 09/10/19 Page 2 of 4



        3.       This Notice of Removal is being filed within 30 days of the date on which the

defendants received a copy of the Complaint in the Superior Court Action.


       4.        This Court has "federal question" jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the plaintiff has asserted claims pursuant to the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. § 201, et seq. Accordingly, the Complaint is properly removed

pursuant to 28 U.S.C. §§ 1441 and 1446.


       5.        This Notice of Removal is being filed in the United States District Court for the

District of Connecticut, where the Superior Court Action is pending. 28 U.S.C. §§ 1441 and

1446(a).


       6.        Attached hereto as Exhibit Bis a copy of the Notice to Superior Court, Judicial

District of Danbury at Danbury, of Filing of Notice of Removal, the original of which is being

filed with the Superior Comi. 28 U.S.C. § 1446(d).


       7.        By filing this Notice of Removal, the defendants do not waive any defenses

available to them at law, in equity or otherwise, or concedes that the plaintiff has pied claims

upon which relief may be granted.


       WHEREFORE, the defendants respectfully request that this Action be removed and

hereinafter proceed in the United States District Court for the District of Connecticut.




                                                  2.
Case 3:19-cv-01411-VLB Document 1 Filed 09/10/19 Page 3 of 4




                                  Respectfully submitted,



                                  Isl Craig T. Dickinson
                                  Craig T. Dickinson (ctl8053)
                                  Maura A. Mastrony (ct27787)
                                  LITTLER MENDELSON, P.C.
                                  One Century Tower
                                  265 Church Street
                                  Suite 300
                                  New Haven, CT 06510
                                  Telephone: 203.974.8700
                                  Facsimile: 203.974.8799
                                  cdickinson@littler.com




                             3.
         Case 3:19-cv-01411-VLB Document 1 Filed 09/10/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby ce1iify that on September 10, 2019, a copy of the foregoing was sent via first

class mail, postage prepaid, to all counsel and pro se parties of record as follows:

       Nitor Egbarin
       100 Pearl Street, 14th Floor
       Haiiford, CT 06103



                                                      Isl Craig T Dickinson
                                                      Craig T. Dickinson




                                                 4.
